Exhibit 10.48

 

FOURTH AMENDMENT TO AMENDED AND RESTATED

THE CHEESECAKE FACTORY INCORPORATED EXECUTIVE SAVINGS PLAN

 

This Fourth Amendment to the Amended and Restated The Cheesecake Factory
Incorporated Executive Savings Plan (the “Fourth Amendment”) is effective
February 25, 2013

 

A.            RECITALS

 

1.              The Cheesecake Factory Incorporated , a Delaware corporation
(“Company”) maintains an unfunded deferred compensation plan, entitled “The
Cheesecake Factory Executive Savings Plan” (the “ESP Plan”), to provide
supplemental retirement income benefits for a select group of management and
highly compensated employees, through deferrals of salary and bonuses, and
through discretionary Company contributions.

 

2.              On July 23, 2008, the Company amended and restated the 1999 Plan
so that the provisions of Exhibit A to the Plan would apply only to Deferrals
and Company Contributions contributed and vested on or before December 31, 2004
(“Plan A”) and that the provisions of Exhibit B to the Plan would apply only to
Elective Deferrals and Company Contributions contributed or vested on or after
January 1, 2005 (“Plan B”). The amended and restated ESP Plan, collectively with
Plan A and Plan B, is hereafter referred to as the “Plan”.

 

3.              Unlike Elections to defer Salary and Director’s Fees, which,
under Plan B, remain in effect until changed or terminated by a Participant in
accordance with Plan B, Elections to defer Bonus apply only to Bonus payable
with respect to services performed during the Plan Year for which the Election
is made and does not remain in effect for any subsequent Plan Year.

 

4.              Following Open Enrollment for the Plan Year commencing
January 1, 2013 (the “2013 Plan Year”), the Company realized that an inordinate
number of Participants failed to elect do defer Bonus to be earned during the
2013 Plan Year (the “2013 Bonus Deferral Election(s)”).  The Company has
confirmed that many of these Participants intended to make such an Election but
do not recall having had received their 2013 Open Enrollment materials. The
Company believes that a change in how Open Enrollment materials were distributed
for the 2013 Plan Year caused many Participants to not recognize their Open
Enrollment materials and as a result many Participants failed to make a 2013
Bonus Deferral Election.

 

5.              Treasury  Regulation section 1.409A-2(a)(8) permits initial
deferral elections for “performance-based compensation” to be made on or before
the date that is six months before the end of the performance period, provided
that the service provider performs services continuously from the later of the
beginning of the performance period or the date the performance criteria are
established through the date an election is made under paragraph -2(a)(8), and
provided further that no election may be made after such compensation has become
readily ascertainable.

 

6.              To the extent allowable under Treasury Regulation section
1.409A-2(a)(8), the Company desires to amend  Plan B to provide a special
election period allowing Participants who failed to make 2013 Bonus Deferral
Election(s) the opportunity to do so.

 

7.              Unless otherwise defined in this Fourth Amendment to the
contrary, all capitalized terms herein shall have the meaning given such term in
the Restated Plan.

 

[Remainder of Page Intentionally Blank]

 

1

--------------------------------------------------------------------------------


 

B.            AMENDMENT

 

I.                Plan B is hereby amended to include the following provision:

 

“Notwithstanding any other provision of Plan B to the contrary, a Participant
who during Open Enrollment for the Plan Year commencing January 1, 2013, failed
to make an Election to defer Bonus to be earned in 2013 may make such an
Election by filing with the Plan Administrator such an Election on a form
approved by the Plan Administrator during the Special Election Period (defined
below); provided (i) a Participant may not make such an Election with respect to
Bonus that is not “performance-based compensation” or that has become “readily
ascertainable” as of the date of such Election; and, (ii) such Participant
continuously performs services (to the extent required under applicable Treasury
Regulations) for the Company from January 1, 2013 through the date such
Participant makes such an Election.   For purposes of this provision, “Special
Election Period” commences on March 4, 2013 and ends on March 15, 2013, and
“performance-based compensation” and “readily ascertainable” are defined under
applicable Treasury Regulations.

 

Except as herein modified, all other terms and conditions of the Plan shall
remain in full force and effect.

 

IN WITNESS WHEREOF, the Company has caused this Fourth Amendment to be effective
as of the date stated above.

 

 

 

 

The Cheesecake Factory Incorporated

 

 

 

 

 

 

By:

/s/ DAVID OVERTON

 

 

 

 

 

 

 

Its:

Chief Executive Officer

 

2

--------------------------------------------------------------------------------